03/29/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0064



                              No. DA 20-0064

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

RONALD ALAN HUMMEL,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 28, 2022, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 29 2022